Citation Nr: 0900310	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO. 05-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for respiratory 
disability, claimed as emphysema.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4. Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1974. His awards and decorations included the Vietnam 
Service Medal and the Vietnam Campaign Medal. 

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
by the RO.

In November 2008, the veteran had a hearing at the RO 
before the Veterans Law Judge whose signature appears at 
the end of this decision.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required.


REMAND

The veteran seeks entitlement to service connection for a 
respiratory disability, hepatitis C, PTSD, and 
alcoholism. After reviewing the record, however, the 
Board finds that there is outstanding evidence which 
could well be relevant to the veteran's claims. The Board 
also finds that since the September 2004 rating decision, 
the RO has received, but not yet considered, a 
substantial amount of additional evidence with respect to 
the veteran's claims. The veteran has not waived his 
right to have such evidence considered by the RO prior to 
the Board; and, therefore, additional development of the 
record is warranted prior to further consideration by the 
Board. 38 C.F.R. § 20.1304 (2008).

The veteran contends that his respiratory disability is 
due, at least in part, to his exposure to asbestos during 
service. He also contends that his PTSD is the result of 
various stressors he experienced while his ship was 
stationed in waters near Vietnam. 

During a consultations with the VA Psychiatric service in 
April 2004 and August 2007, the veteran reported that in 
1990, he had received treatment in Alabama. He also 
reported that he had a history of treatment through 
Charter Lake Hospital. Those records have not been 
requested for association with the claims folder.

During his hearing on appeal, the veteran testified that 
he received treatment at the "Vet Center" in "Griffin, 
Georgia."  As above, those records have not been 
requested for association with the claims folder.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that VA's duty to assist the 
veteran in the development of a claim included the duty 
to notify him of the manner in which VA assigned 
disability ratings and effective dates should service 
connection be granted for a particular disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). To date, 
the veteran has not been sent such information with 
respect to the issues on appeal.

In light of the foregoing, further development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED for the 
following actions:

1. Notify the veteran of the manner 
in which VA assigns disability 
ratings and effective dates should 
service connection be granted for 
respiratory disability, hepatitis C, 
PTSD, and/or alcoholism.

2. Request that the veteran provide 
the following information:

a. The name and address of the 
health care provider who treated 
him for psychiatric problems in 
Alabama in approximately 1990; 

b. The address of Charter Lake 
Hospital; and, 

c. The address of the "Vet 
Center" in "Griffin, 
Georgia."

In each case, request that the 
veteran identify the nature of the 
problems for which he was treated, as 
well as the dates of such treatment. 
Then request the records associated 
with that treatment directly from the 
health care provider identified. Also 
request that the veteran provide any 
such records in his possession.

Such records should include, but are 
not limited to, discharge summaries, 
consultation reports, laboratory 
studies, daily clinical records, 
doctor's notes, nurse's notes, 
prescription records, records and 
notes from individual and group 
therapy, progress summaries, and 
prescription records. Also request 
that the veteran provide any such 
records in his possession. 

Failures to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder. 

If such records are in the possession 
of a department of agency of the 
Federal government, efforts to obtain 
them must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile. The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.

If the requested records are 
unavailable but are not held by a 
department or agency associated with 
the Federal government, notify the 
veteran and his representative.

3. When the foregoing actions have 
been completed, undertake any other 
indicated development deemed 
appropriate. Then readjudicate the 
issues of entitlement to service 
connection for a respiratory 
disability, hepatitis C, PTSD, and 
alcoholism.  If any benefit sought on 
appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

While the veteran need take no action unless he is 
notified to do so, he has the right to submit any 
additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (2008).




